Title: From Samuel Harrison Smith to Thomas Jefferson Randolph, 28 December 1821
From: Smith, Samuel Harrison
To: Randolph, Thomas Jefferson


                        Dr Sir/
                        
                            Washington
                            28th Decemr 1821
                        
                    On Receipt of your letter of the  Ins: I applied (by letter) to Mr William Brent Clerk of the Court, for the Deed of Conveyance to which you allude. his answer you have Enclosed—I had not your direction to obtain a Copy of the Deed—and my small means would not permit me to Encounter the Expense which would be large—You will therefor (I presume) inform Colo Morrison that you must have a Copy of the Deed furnished you—I am entirely ignorant of the whole subject. had no Concerrn  in the business nor interest therein—I remember that  I refused (on that ground) to affix my signature—Colo Morrison told me that he had so represented to Colo Nicholas. but that he Colo Nicholas insisted in the Deed being joint, I suppose because one of Owing Bond had been assigned to me—and that he would part with no Paper   without my Consent that  it might in some way affect my interest—But on an Opinion given by Mr Clay. that my signing Could in no way affect me and was all important to Colo Morrison. I was induced to affix my name—I have no paper or information relative to the subject—I keep no Copy of this letter—I am Dr siryours sincerely
                        S. Smith
                    